DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 of claim 1, “said modular connector assembly including-” should be change to -- said modular connector assembly including: -- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, while in line 4 first introduces “a control chamber”, then line 5 recites “said control chamber” and line 12 recites “the control chamber” and line 13 recites “the control chamber”.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 1. It appears the proper antecedent basis (either term “said” or “the” but not both in a claim) should be used to refer back to the previously recited elements.
Regarding claim 1, while line 10 first introduces “an outer connector portion”, then line 12 recites “the outer connector portion” and line 14 recites “said outer connector portion”.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 1. It appears the proper antecedent basis (either term “said” or “the” but not both in a claim) should be used to refer back to the previously recited elements.
Regarding claim 13, while claim 1 (the parent claim of claim 13) first introduces “a connector” in line 9, then line 10 and line 11 recite “said connector”.  Claim 13 which is depended to claim 1 recites “the connector” in line 3.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 1. It appears the proper antecedent basis (either term “said” or “the”) should be used to refer back to the previously recited elements.
Regarding claim 14, while claim 1 (the parent claim of claim 13) first introduces “a connector” in line 9, then line 10 and line 11 recite “said connector”.  Claim 14 which is depended to claim 1 recites “the connector” in line 2.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 1. It appears the proper antecedent basis (either term “said” or “the”) should be used to refer back to the previously recited elements.
Regarding claim 14, “said top and bottom plate” in line 2 lacks of antecedent basis.  It should be change to – said top plate and said bottom plate --.
Regarding claim 15, “said top and bottom plate” in line 2 lacks of antecedent basis.  It should be change to – said top plate and said bottom plate --.
Regarding claim 15, while claim 13 (the parent claim of claim 15) first introduces “a top plate and a bottom plate” in line 2, then line 4 recite “said plates”.  Claim 15 which is depended to claim 13 recites “the plates” in line 3.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 13. It appears the proper antecedent basis (either term “said” or “the”) should be used to refer back to the previously recited elements.
Regarding claim 17, while claim 13 (the parent claim of claim 17) first introduces “a top plate and a bottom plate” in line 2, then line 4 recite “said plates”.  Claim 17 which is depended to claim 13 recites “the top plate” in line 3.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 13. It appears the proper antecedent basis (either term “said” or “the”) should be used to refer back to the previously recited elements.
Regarding claim 18, while claim 13 (the parent claim of claim 18) first introduces “a top plate and a bottom plate” in line 2, then line 4 recite “said plates”.  Claim 18 which is depended to claim 13 recites “the top plate” in line 3, “said bottom plate” in line 5, and “the bottom plate” in line 7.  It is unclear and inconsistent that the limitation refer to the mentioned previous limitation or are additional elements to claim 13. It appears the proper antecedent basis (either term “said” or “the”) should be used to refer back to the previously recited elements.
Claims 2-12 and 16 are rejected because of their dependency.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor assembly comprising: 
a motor; 
a controller controlling at least one aspect of operation of said motor; and 
a control housing defining a control chamber, 
said controller in part received within said control chamber, 
said controller including a main electronics board and a modular connector assembly, 
said modular connector assembly including
a secondary electronics board, and 
a connector at least in part supporting said secondary electronics board, 
said connector including an inner connector portion and an outer connector portion, 
said connector extending through the control housing such that the inner connector portion is disposed inside the control chamber and the outer connector portion is disposed outside the control chamber, 
said outer connector portion defining a first access portal facilitating access to a first component of said secondary electronics board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urabe et al. (US 20170077776 A1) teaches a stator for an electric motor includes a substrate, sensor leads and power leads connected to the substrate, and a lead wiring part that retains the substrate and routes the sensor leads and the power leads. The substrate has a Hall IC that is a position detection circuit for a rotor mounted thereon, and a hole for inserting a terminal provided in a board-in connector formed therein. The substrate is retained only by the lead wiring part, and the sensor leads and the power leads are retained by the lead wiring part.
Geiler et al. (US 20140162502 A1) teaches a motor programming tool is disclosed for associating with a connection block of a motor and sending signals to a programmable controller of the motor, where the connection block includes a plurality of terminals coupled to the controller. The programming tool includes a tool body with an interface generally corresponding with the connection block of the motor, wiring operable to carry the signals, and a plurality of terminal connecting assemblies to associate with the motor terminals. The programming tool includes circuitry disposed in the tool body. The circuitry is electrically connected to the wiring and includes a power transmission portion and a data transmission portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834